     Case 2:19-cv-02606-TLN-KJN Document 6 Filed 02/21/20 Page 1 of 3

 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   JON S. ALLIN, State Bar No. 155069
     Supervising Deputy Attorney General
 3   PREETI K. BAJWA, State Bar No. 232484
     JEREMY DUGGAN, State Bar No. 229854
 4   Deputy Attorney General
      1300 I Street, Suite 125
 5    P.O. Box 944255
      Sacramento, CA 94244-2550
 6    Telephone: (916) 210-6008
      Fax: (916) 324-5205
 7    E-mail: Jeremy.Duggan@doj.ca.gov
     Attorneys for Defendants
 8   Diaz and Lynch

 9                             IN THE UNITED STATES DISTRICT COURT

10                          FOR THE EASTERN DISTRICT OF CALIFORNIA

11                                        SACRAMENTO DIVISION

12

13   FERNANDO SAMANIEGO,                                      Case No. 2:19-cv-02606 TLN KJN

14                                             Plaintiff, STIPULATION FOR INITIAL
                                                          EXTENSION OF TIME FOR
15                   v.                                   DEFENDANTS TO FILE RESPONSIVE
                                                          PLEADING
16
     CDCR, et al.,                                            Judge: The Honorable Kendall J.
17                                                                   Newman
                                           Defendants. Action Filed: December 24, 2019
18

19   ///
20   ///
21   ///
22

23

24

25

26

27

28
                                                          1
             Stipulation for Initial Extension of Time for Defs. to File Responsive Pleading (2:19-cv-02606 TLN KJN)
      Case 2:19-cv-02606-TLN-KJN Document 6 Filed 02/21/20 Page 2 of 3

 1          The parties stipulate under Local Rule 144(a) to an initial extension of time for

 2   Defendants Diaz and Lynch to respond to the complaint in this matter. Those Defendants shall

 3   have until March 25, 2020 to respond. The parties have not previously sought an extension of

 4   time to this deadline and the extension of time is no more than twenty-eight days.

 5

 6   Dated: February 21, 2020                                   Law Offices of Mark A. Redmond
 7                                                              /s/ Mark A. Redmond
                                                                (as authorized on 2/21/2020)
 8
                                                                Mark A. Redmond, Esq.
 9                                                              Attorneys for Plaintiff
                                                                Fernando Samaniego
10

11   Dated: February 21, 2020                                   XAVIER BECERRA
                                                                Attorney General of California
12                                                              JON S. ALLIN
                                                                Supervising Deputy Attorney General
13
                                                                /s/ Jeremy Duggan
14
                                                                JEREMY DUGGAN
15                                                              Deputy Attorney General
                                                                Attorneys for Defendants
16                                                              Diaz and Lynch

17   SA2020100725
     14451554.docx
18

19

20

21

22

23

24

25

26

27

28
                                                           2
              Stipulation for Initial Extension of Time for Defs. to File Responsive Pleading (2:19-cv-02606 TLN KJN)
         Case 2:19-cv-02606-TLN-KJN Document 6 Filed 02/21/20 Page 3 of 3



                              CERTIFICATE OF SERVICE
Case Name:      Fernando Samaniego v. CDCR, et al.           No.     2:19-cv-02606 TLN KJN

I hereby certify that on February 21, 2020, I electronically filed the following documents with
the Clerk of the Court by using the CM/ECF system:

     •    STIPULATION FOR INITIAL EXTENSION OF TIME FOR DEFENDANTS
          TO FILE RESPONSIVE PLEADING

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on February 21, 2020, at Sacramento,
California.

                M. Garcia                                          /s/ M. Garcia
                Declarant                                            Signature

SA2020100725
14452413.docx
